United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 24, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-50842
                        Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MIGUEL FERNANDO MONARREZ-LOZANO,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 3:01-CR-1900-1
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Miguel Fernando Monarrez-Lozano (Monarrez) appeals his most

recent sentence following his jury-trial convictions for

conspiracy to import cocaine, importation of cocaine, conspiracy

to possess cocaine with intent to distribute, and possession of

cocaine with intent to distribute.   He argues that, under United

States v. Booker, 543 U.S. 220 (2005), his Sixth Amendment rights

were violated when the district court sentenced him based on 3.9

kilograms of cocaine.   He avers that the amount of drugs should



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-50842
                                 -2-

have been limited to the amount found by the jury, i.e., 500

grams or more of cocaine.   Following Booker, this court still

reviews the district court’s application of the Sentencing

Guidelines de novo and reviews factual findings for clear error.

See United States v. Villegas, 404 F.3d 355, 359 (5th Cir. 2005);

United States v. Villanueva, 408 F.3d 193, 203 & n.9 (5th Cir.),

cert. denied, 126 S. Ct. 268 (2005).

     Monarrez’s argument is untenable.     Post-Booker “[t]he

sentencing judge is entitled to find by a preponderance of the

evidence all the facts relevant to the determination of a

Guideline sentencing range and all facts relevant to the

determination of a non-Guidelines sentence.”      United States v.

Mares, 402 F.3d 511, 519 (5th Cir.), cert. denied, 126 S. Ct. 43

(2005).

     Moreover, the parties stipulated that the amount of drugs

involved was 3.9 kilograms of cocaine.      That stipulated amount

was recited in the presentence report.     Monarrez does not dispute

that he entered into the stipulation.      Given that the amount was

stipulated to and because Monarrez offered no evidence to rebut

the presentence report’s reliance on that amount in calculating

his offense level, the district court did not clearly err in its

finding of the drug quantity.   See United States v. Caldwell,

448 F.3d 287, 291 n.1 (5th Cir. 2006); see also United States v.

Holmes, 406 F.3d 337, 364 (5th Cir.), cert. denied, 126 S. Ct.

375 (2005).   The judgment of the district court is AFFIRMED.